OPINION OF THE COURT
Anthony J. Ferraro, J.
Plaintiff moves for a special preference in this action to recover damages for injuries sustained in an auto accident as a result of the alleged negligence of the defendant.
As a result of the accident the plaintiff sustained a complex fracture of the left zygomaticomaxillary complex with marked displacement, a brain concussion and contusions of the left hand and leg.
As a general rule a mere severity of injuries is insufficient to warrant a special preference pursuant to CPLR 3403 (subd [a], par 3) because severe injuries are more of a general condition than a special one. (Lehman v Lichtenstein, 12 AD2d 502.)
However, as a result of the physical injuries sustained plaintiff is alleged to have become very depressed, has at times been suicidal, has felt it difficult to control violent impulses and has seen Dr. Newton, a psychiatrist, on 77 separate occasions.
Although there appears to be no precedent for granting a special preference when psychiatric injuries are involved, each case must be decided on its own particular facts. (Smith v Schnabel, 34 AD2d 603.)
*243In the opinion of this court suicidal tendencies are as great a threat to life as serious physical injuries which may cause death. The court cannot afford to gamble with suicidal inclinations because their execution could mute the issue. Probability of death before trial is a recognizable ground for granting a special preference. (Rothschild v Carolina Coach Co., 23 AD2d 729.) Whether such probability is precipitated by physical or psychiatric reasons should be of no import.
Furthermore the medical affidavits establish that a speedy trial is essential to plaintiff’s physical and emotional recovery. A speedy trial does not portend such a beneficial result in the ordinary case of physical injuries. Courts must favor speedy recoveries and thus mitigate damages.
The application is granted and the case is set down for trial for the fifth term commencing April 19, 1982 subject to other preferred cases and the discretion of the Justice presiding at said term.